Citation Nr: 1809339	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to September 1988.  He passed away in March 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Pursuant to the appellant's request, a hearing before a Veterans Law Judge was scheduled for April 2017.  However, in March 2017 correspondence to which she attached the hearing notification letter she had received, the appellant indicated that she was unable to attend any scheduled "appeal."  Thus, her hearing request was deemed withdrawn.

In July 2017, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA) in connection with the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The requested opinion was provided in September 2017.  The appellant was furnished a copy of that opinion and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  In January 2018, VA received a brief from the appellant's representative addressing the contents of the opinion.

APPELLANT'S CONTENTIONS

The appellant is primarily seeking service connection for the cause of the Veteran's death.  Specifically, she has asserted that the Veteran's multiple myeloma was related to his conceded in-service exposure to asbestos.  See September 2011 VA Form 9; May 2013 VA Form 9.  Alternatively, the appellant has asserted that the Veteran died due to complications of pain associated with his service-connected back disability.  See September 2010 VA 21-4138.  Finally, the appellant has asserted that, as a July 2010 letter she received from the Boston RO, prior to its initial adjudication of this claim, stated: "The veteran's death was service connected: YES," her claim must be granted.

The appellant has also appealed the RO's denials of entitlement to DIC under 38 U.S.C. § 1318 and entitlement to accrued benefits.  However, she has not put forth specific arguments regarding entitlement to DIC under 38 U.S.C. § 1318 and, with respect to entitlement to accrued benefits, has stated only that she appealed because those benefits "were offered to [her] before."  See May 2013 VA Form 9.


FINDINGS OF FACT

1.  The Veteran's death certificate lists multiple myeloma as the immediate cause of his March 2010 death, with neutropenic renal failure as a significant condition contributing to death but not resulting in the underlying cause.  At the time of his death, service connection was in effect for vascular headaches, lumbosacral strain, tinnitus, allergic rhinitis, and hearing loss.

2.  The Veteran's service treatment records (STRs) document a low hemoglobin count in December 1986.  The clinician noted that the Veteran had a history of such counts on previous physical examinations.

3.  The Veteran's in-service exposure to asbestos has been conceded based on his military occupational specialty.

4.  Post-service, anemia of unclear etiology and a history of increased lymphocytes were noted by a clinician during VA treatment in July 1998.  In September 1999, a VA clinician who noted that the Veteran had been referred to him due to mild anemia and increased total protein diagnosed the Veteran with monoclonal gammopathy and anemia with macrocytosis.

5.  During September 2004 VA treatment for complaints that included paresthesias associated with chronic low back pain, the examining clinician noted that new onset of such symptoms was concerning in a patient with monoclonal gammopathy of undetermined significance (MGUS), as radiculopathy was the most common neurologic complication of multiple myeloma.  The clinician noted, however, that an MRI study reflected canal stenosis rather than paravertebral plasmacytoma or collapsed bone. 

6.  In October 2008, the Veteran was diagnosed with multiple myeloma.  In February 2009, a VA oncologist described the onset and progression of that disease by stating that the Veteran had long-standing MGUS since 1999; was hospitalized in October 2008 with increasing paraproteinemia and renal dysfunction; and was subsequently diagnosed with multiple myeloma following a bone marrow biopsy.

7.  In January 2010, the Veteran was admitted to a private hospital for acute on chronic renal failure and poorly controlled low back pain, which he reported had increased in intensity over the past several months.  An MRI study documented extensive metastatic disease involving his lower spine, sacrum, and pelvis.  Severe spinal stenosis secondary to degenerative disc disease was also noted.  The reviewing physician characterized the Veteran's condition as multiple myeloma with innumerable spinal and iliac lesions.  Systemic therapy rather than palliative radiation therapy was proposed at that time, with a note that radiation would be considered if the Veteran's pain could not be controlled with medication.  A February 2010 note associated with the Veteran's treatment at a private cancer center indicated that he subsequently underwent palliative radiation therapy to treat the symptomatic progressive disease in his lumbar spine.

9.  A February 2010 note associated with the Veteran's treatment at a private hospital stated that he had advanced myeloma and associated renal dysfunction and had presented with fever and neutropenia.  The note further stated that the Veteran was being admitted to a hospital for antibiotic therapy, intravenous fluids, and other supportive care, and that no further systemic chemotherapy would be administered.

10.  The physician who completed the March 2010 discharge report associated with the Veteran's final hospital admission stated that he had been diagnosed with MGUS that was fairly stable until 2008, when a diagnosis of multiple myeloma was confirmed.  The physician explained that, after initial treatment and a subsequent relapse, the Veteran's multiple myeloma progressed, his renal failure worsened, and he developed diffuse spinal metastases.  The physician reported that the Veteran and his family subsequently elected symptom management and supportive guided care and that the Veteran passed away while being treated in the intensive palliative care unit.  The cause of his death was listed as refractory multiple myeloma.

11.  In November 2016, a VA physician addressed the question of a causal relationship between the Veteran's asbestos exposure and his multiple myeloma.  He discussed various medical articles and cohort studies that addressed relationships between certain environmental and occupational exposures, including asbestos exposure, and the development of cancer.  He explained that, when causation between environmental or occupational exposure and the development of cancers was considered, study results were identified using the following International Agency for Research on Cancer (IARC) groupings: Group 1: carcinogenic to humans; Group 2A: probably carcinogenic to humans; Group 2B: possibly carcinogenic to humans; Group 3: unclassifiable as to carcinogenicity in humans; and Group 4: probably not carcinogenic to humans.  The physician explained that only lung cancer and mesothelioma had been directly linked to asbestos exposure in a causal fashion and that, although other studies had shown a possible link to gastrointestinal and colorectal cancers and an elevated risk for cancers of the throat, kidney, esophagus, and gallbladder, a link between asbestos and any other cancers, such as multiple myeloma, had, at best, been characterized as a weak, increased risk that did not rise to Group 1, Group 2A, or Group 2B levels.  The physician also noted four factors that made development of multiple myeloma more likely, one of which was a history of MGUS.

12.  In July 2017, the Board asked a VHA expert to address whether it was nevertheless at least as likely as not that this Veteran's multiple myeloma, or his earlier diagnosed MGUS, was related to his asbestos exposure; had its onset in service; or was related to service for reasons other than asbestos exposure.  The requested opinion was provided in September 2017 by a specialist in oncology and hematology, who noted that he actively treated patients with multiple myeloma.  The specialist concluded that it was less likely than not that the Veteran's multiple myeloma or MGUS had its onset during his period of service.  In support of that conclusion, the specialist noted that MGUS had been diagnosed in 1999, more than 10 years after the Veteran's discharge.  He noted that he did not see an elevated protein level in service, which was evidence that MGUS did not develop until later.  He also noted that the incidence of MGUS increased with age and explained that the Veteran's course of developing multiple myeloma many years after the discovery of MGUS was not unusual.  The specialist asserted that there was no known association between asbestos exposure and either MGUS or multiple myeloma-a conclusion he stated was "well outlined" in the 2016 medical opinion.  Regarding the abnormal blood test results documented during service, he explained that the Veteran's in-service anemia was likely unrelated to MGUS, because anemia can have many causes and the Veteran's anemia was mild.  The specialist also noted that the Veteran's level of anemia did not change between 1989 and 2007, which strongly suggested it was not related to MGUS.  He further pointed out that, by definition, the Veteran's condition would not have been called MGUS if his physicians thought his anemia was related to it.  The specialist also explained that the Veteran's elevated lymphocyte counts came and went, suggesting a reactive, rather than malignant, origin.  He stated that such a conclusion was confirmed by FLOW cytometry at least twice (in December 1996 and April 2004), and that "since there was no clonality to the lymphocytes, it is unlikely related to his ultimate diagnosis of multiple myeloma."  Finally, the specialist noted, as an aside, that there was clearly an association between Agent Orange exposure and multiple myeloma.  He explained that he did not see any documentation of such exposure in the Veteran's case but noted that, if such exposure had occurred, the Veteran would be entitled to service connection for multiple myeloma on a presumptive basis.

13.  The combined rating for the Veteran's service-connected disabilities totaled 10 percent from October 1, 1988 (the day following his discharge from active duty service), to December 30, 2001.  At the time of his death in March 2010, the combined rating for his service-connected disabilities totaled 70 percent, and a total disability rating based on individual unemployability (TDIU) had been in effect since January 23, 2007.

14.  The Veteran had no claims for VA benefits pending at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.312 (2017).

2.  The criteria for DIC benefits under 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).

3.  The criteria for establishing entitlement to accrued benefits have not been met.  38 U.S.C. §§ 5101, 5121; 38 C.F.R. § 3.1000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

Following review of the evidence, the relevant portions of which have been detailed in the foregoing findings of fact, the Board finds that service connection for the cause of the Veteran's death is not warranted.  This is so because the preponderance of the evidence is against finding that multiple myeloma-the immediate cause of the Veteran's death-was incurred in service; may be presumed to have been incurred in service; or was otherwise the result of his period of service; and there is no competent evidence suggesting that the Veteran's service-connected disabilities, separately or in the aggregate, caused his death; contributed substantially or materially to cause his death; or aided or lent assistance to the production of his death.  38 U.S.C. §§ 1110, 1131, 1310, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.312; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Turning first to the question of whether the disabilities for which the Veteran was in receipt of service-connected benefits had a bearing on his demise, the appellant has not asserted, nor do the Veteran's service or post-service treatment records and death certificate otherwise suggest, that his service-connected vascular headaches, tinnitus, allergic rhinitis, or hearing loss had any impact on his death.  Furthermore, although the Veteran was also in receipt of service-connected disability benefits for lumbosacral strain and the appellant initially asserted that he "died from complications related to his back pain," review of the medical evidence clearly establishes that the Veteran's death was caused by multiple myeloma, not a back condition.  See March 2010 Brigham & Women's Hospital Discharge Report.  The Board does not dispute that the Veteran had a service-connected back disability that caused him some degree of pain over the years, nor does it dispute that he experienced severe back pain, ultimately treated with radiation therapy, in the final months of his life.  However, the bulk of that severe pain was attributed to metastasis of his multiple myeloma to his spine and was not, in any event, identified by any clinician as either an immediate or contributory cause of his death.  See id.; January 2010 Brigham & Women's Hospital New Patient Consultation Note.  In short, the record also does not establish that the Veteran's service-connected lumbosacral strain contributed substantially or materially to cause his death or aided or lent assistance to the production of his death.  Notably, the appellant implicitly acknowledged her initial mischaracterization of the cause of the Veteran's death by later focusing, instead, on whether the Veteran's multiple myeloma was related to service.  In any event, there is no indication that she possesses the medical expertise necessary to offer a competent opinion as to whether the symptoms of the Veteran's lumbosacral strain contributed to his death, and the evidence of record does not otherwise support conducting further development to investigate that theory or suggest that such development would ultimately be beneficial to her.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board turns, then, to the question of whether the Veteran's multiple myeloma, or his earlier diagnosed MGUS, was incurred in or was otherwise related to his period of active duty service, to include his conceded exposure to asbestos.  Unfortunately, the most probative evidence of record indicates that neither condition arose during or was otherwise related to service.

Initially, the Board notes that there are no competent opinions of record linking the Veteran's multiple myeloma or MGUS to asbestos exposure, specifically, or to his period of service, generally.  In that regard, although the Board does not question the appellant's sincere belief that the Veteran's in-service exposure to asbestos ultimately caused his multiple myeloma, there is no indication in the record that she has expertise sufficient to render a competent opinion on that matter.  See Jandreau, 492 F.3d at 1376-77.

There is, on the other hand, a competent opinion-issued by a VHA specialist in September 2017-concluding that neither the Veteran's multiple myeloma nor his MGUS, which was generally flagged by clinicians as highly relevant to his subsequent development of multiple myeloma, was incurred in or otherwise related to service.  The Board finds that opinion highly probative.

In finding the September 2017 opinion probative, the Board acknowledges that the appellant's representative asserted, in a January 2018 brief, that the opinion "left out pertinent medical explanations as to why or why not, the Veteran's multiple myeloma had onset while on active duty," and failed to address the specific inquiries the Board had included in its July 2017 VHA request.  However, the Board disagrees with that assessment.

The specialist who issued the September 2017 VHA opinion considered and discussed the Veteran's relevant medical history and provided analysis to support his conclusion that multiple myeloma and MGUS did not arise during and were not otherwise related to service, including to in-service asbestos exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  More to the point here, he explicitly addressed the Veteran's abnormal in-service blood test results and discussed what those results suggested about the causes of his MGUS and multiple myeloma.  He also discussed the significance of the onset and progression of the Veteran's MGUS and subsequent development of multiple myeloma and explained how that progression compared to the typical development of those conditions.  Finally, the specialist reviewed the articles and studies cited by the 2016 VA physician and agreed with the general conclusion that there was no known association between asbestos exposure and either MGUS or multiple myeloma.  

Notably, the Board did not find the 2016 VA physician's discussion of the pertinent medical literature inadequate.  Rather, it found that consideration of that literature needed to be incorporated into an opinion that addressed both the facts of this particular case and a broader theory of entitlement.  See July 2017 VHA Letter.  Those goals were accomplished by the VHA specialist.  In short, in light of the content just detailed, the Board finds that the 2017 VHA opinion did, in fact, include sufficient discussion of the relevant evidence and adequate explanations for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Moreover, it was directly responsive to the inquiries in the Board's July 2017 request letter.  For those reasons, the Board finds that the 2017 opinion is adequate and concludes, contrary to the representative's assertion, that another opinion was not needed prior to adjudication of this claim.

The Board also acknowledges the representative's assertion, in the same January 2018 brief, that the VHA specialist's aside regarding an association between multiple myeloma and Agent Orange warranted further development of that theory of entitlement prior to adjudication of the appellant's claim.  The Board again disagrees.

As was already explained in the findings of fact, the VHA specialist noted that he had not seen any information in the file suggesting that the Veteran was, in fact, exposed to herbicides.  Rather, he was merely noting a connection between herbicide exposure and multiple myeloma that would allow service connection on a presumptive basis if herbicide exposure could be established.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307, 3.309.  However, a December 2010 VA Form 3101 response reported that there was "no evidence in [the] Veteran's file to substantiate any service in the Republic of Vietnam," and his DD Form 214 indicates that he had no foreign service.  More to the point, the appellant's representative has not described, nor does the record otherwise contain, any information suggesting that the Veteran was exposed to herbicides during service in any manner, in any location.  In short, as the Board has considered all of the evidence of record but has found nothing to suggest that the Veteran was exposed to herbicides, that theory of entitlement need not be addressed further based solely on the general statement made by the VHA specialist.  See Douglas v. Derwinski, 2 Vet. App. 435 (1992).

Finally, the Board acknowledges the appellant's assertion that service connection for the cause of the Veteran's death is warranted because a July 2010 letter she received from the Boston RO erroneously stated: "The veteran's death was service connected: YES."  The Board certainly understands why that letter caused confusion for the appellant.  However, that statement cannot form the basis for a grant of relief when the criteria for establishing service connection for the cause of the Veteran's death have not, in fact, been met.  Harvey v. Brown, 6 Vet. App. 416, 423-24 (1994); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  In other words, the fact that the appellant was misinformed by the July 2010 letter cannot render her eligible for benefits beyond those to which she is actually entitled.  Indeed, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In summary, the preponderance of the evidence is against finding that the Veteran's multiple myeloma, or his earlier diagnosed MGUS, was present in service or for many years thereafter, or that either condition was otherwise etiologically related to service, to include to the Veteran's conceded asbestos exposure therein.  Furthermore, there is no probative evidence to support a finding that the disabilities for which the Veteran was in receipt of service-connected benefits in any way impacted his death.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection for the cause of the Veteran's death is denied.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  DIC under 38 U.S.C. § 1318

Under 38 U.S.C. § 1318, benefits are payable to the surviving spouse where it is shown that the Veteran's death was not the result of willful misconduct, and he (1) was continuously rated totally disabled for at least 10 years immediately preceding death; (2) was, since his release from active duty, continuously rated totally disabled for at least five years immediately preceding death; or (3) was a former prisoner of war and was continuously rated totally disabled for a period of not less than one year immediately preceding death.  38 U.S.C. § 1318(b) (2012); 38 C.F.R. § 3.22 (2017).

The facts relevant to this issue are not in dispute.  In that regard, the Veteran was discharged from active duty service in 1988, and, as was detailed in the findings of fact, above, he was not in receipt of a total disability rating immediately following that discharge.  Furthermore, although he was in receipt of a TDIU effective January 23, 2007, he was not in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to a service-connected disability or disabilities for a period of at least 10 years immediately preceding his death (i.e., since March 2000).  The record does not establish, nor has the appellant or her representative asserted, any other basis for granting entitlement to DIC benefits under § 1318.  As a result, entitlement to DIC under 38 U.S.C. § 1318 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Accrued Benefits

As was already noted, the appellant has asserted that she continued to pursue an appeal of entitlement to accrued benefits primarily because they "were offered to [her] before."  See May 2013 VA Form 9.  It appears that she may be referencing the standard notification letter she received in September 2010 after filing her June 2010 Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits (VA Form 21-534), as the July 2010 letter that stated the cause of the Veteran's death was service-connected did not address accrued benefits.  Regardless, accrued benefits are defined as "periodic monetary benefits
 . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C. § 5121(a); 38 C.F.R. 3.1000(a).  In this instance, the record does not reflect, nor has the appellant or her representative asserted, that there were claims pending at the time of the Veteran's death; that there was unrated medical evidence in the claims file at the time of his death; or that the Veteran was entitled to any unpaid benefits at the time of his death.  As a result, this claim must also be denied as a matter of law.  Sabonis, 6 Vet. App. 426.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


